As filed with the Securities and Exchange Commission on February 6, 2012. Registration No.333-151386 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 nFinanSe Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 65-1071956 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 3923 Coconut Palm Drive, Suite 107 Tampa, FL 33619 (Address, including zip code, of Principal Executive Offices) AMENDMENT NO. 1 to 2 (Full Title of the Plan) Raymond P. Springer Chief Financial Officer nFinanSe Inc. 3923 Coconut Palm Drive, Suite 107 Tampa, FL 33619 (813) 367-4400 (Name, Address and Telephone Number, Including Area Code, of Agent for Service) Copy to: Joanne R. Soslow,Esq. Morgan, Lewis& Bockius LLP 1701 Market Street Philadelphia, PA 19103 (215) 963-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer, and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx DEREGISTRATION OF SECURITIES On June 3, 2008, nFinanSe Inc. (the “Company”) filed a registration statement on Form S-8 (the “Registration Statement”) with the United States Securities and Exchange Commission, which registered 1,000,000 shares of the Company’s common stock, $0.001 par value (the “Common Stock”) to be offered and sold pursuant to the 2007 Omnibus Equity Compensation Plan, as amended. This Post-Effective Amendment No. 1 to the Registration Statement is filed by the Company to de-register and remove all of the previously registered shares of Common Stock that remain unissued and unsold under the Registration Statement as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Tampa, State of Florida, on February 6, 2012. NFINANSE INC. By: JERRY R. WELCH Jerry R. Welch Chief Executive Officer SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date JERRY R. WELCH Chief Executive Officer & Director February 6, 2012 Jerry R. Welch (Principal Executive Officer) RAYMOND P. SPRINGER Chief Financial Officer February 6, 2012 Raymond P. Springer (Principal Financial and Accounting Officer) DONALD A. HARRIS Director February 6, 2012 Donald A. Harris BRUCE E. TERKER Director February 6, 2012 Bruce E. Terker
